OE Te I

Case 1:18-cr-20613-JEM Document 78-1 Entered on FLSD Docket 08/28/2019 Page 1 of 4

EXHIBIT A
 

:
:

 

 

 

 

Case 1:18-cr-20613-JEM Document 78-1 Entered on FLSD Docket 08/28/2019 Page 2 of 4

Last name First name AKA Case No. Charges Race Citizenship Religion
Claxton Conor Anthony 99-cr-6176 White lrish-born

Smyth Anthony White Irish-born

Brown(e Siobhan White? Irish-born

Mullan Martin White Irish

Hassoun Adham Amin 04-cr-6000 18 USC § 9. Middle Eas Palestinian Muslim
Jayyousi Kifah Wael 18 USC § 9. Middle Eas US Citizen

Padilla Jose 18 USC § 9. White (His) US Citizen Muslim
Qazi Raees Alam 12-cr-6029 18 USC § 2. South Asiat Naturalizec Muslim
Qazi Sheheryar Alam 18 USC § 2. South Asiai Naturalizec Muslim
Salamanca Victor Daniel 06-cr-20001 White Colombian

Lopez Julio Cesar Hernan Medina Ochoa Venezuelan
Moheisen Jalal Saadat White Palestinian
Londono Bernardo Valdes White Colombian

Ponton Car Carmen Maria White Colombian

Melo Jose Tito Libio Ulloa Colombian

Morales Luis Alfredo Daza Colombian

Batiste Narseal 06-cr-2037 18 USC § 2. Black US Citizen Muslim?
Abraham Patrick 18 USC § 2. Black Haitian Muslim?
Phanor Stanley Grant 18 USC § 2. Black US Citizen Muslim?
Herrera Naudimar 18 USC § 2. Black US Citizen Muslim?
Augustin Burson 18 USC § 2. Black US Citizen Muslim?
Lemorin Lyglenson 18 USC § 2. Black Haitian Muslim?
Augustine Rotschild 18 USC § 2. Black US Citizen Muslim?
McField-Be Franklin William 11-cr-20026 Black Nicaraguan
Archibold Jeison White Colombian
Alvarado Fausto Aguero Honduran

Khan Hafiz Muhammad She! 11-cr-2033 18 USC § 2.South Asia US Citizen Muslim
Khan Irfan 18 USC § 2. South Asiai US Citizen Muslim
Khan Izhar 18 USC § 2. South Asiai US Citizen Muslim
Rehman Ali 18 USC § 2.South Asiai Pakistani Muslim
Zeb Alam 18 USC § 2. South Asia Pakistani Muslim
Khan Amina 18 USC § 2. South Asiai Pakistani Muslim
Kauser Mo Gufran Ahmed 13-cr-20364 South Asiai US Citizen Muslim

Add'l Info

Irish IRA plot
trish IRA plot
Irish IRA plot
Irish IRA plot

FARC

FARC
FARC
FARC
FARC
FARC
Liberty City Seven
Liberty City Seven
Liberty City Seven
Liberty City Seven
Liberty City Seven
Liberty City Seven
Liberty City Seven

Colombian terrorist org
Colombian terrorist org
Colombian terrorist org

Not extradited
Not extradited
Not extradited
 

Case 1:18-cr-20613-JEM Document 78-1 Entered on FLSD Docket 08/28/2019 Page 3 of 4

Said
Solano
Suarez
Baptiste

 

Mohamed Hussein

Vicente Adolfo 17-cr-20781
Harlem 15-cr-10009
Samuel 18-cr-20613

Black

Kenyan Muslim

White (His; Honduran
White (His; Cuban

Black

US Citizen Muslim
 

 

 

 

Case 1:18-cr-20613-JEM Document 78-1 Entered on FLSD Docket 08/28/2019 Page 4 of 4

 

Last name First name AKA Case No.
Qazi Raees Alam 12-cr-60298
Qazi Sheheryar Alam

Rodriguez-, Hector 05-cr-20443
Hupper Richard David 08-cr-20410
Arteaga-Ta Carlos Alberto 10-cr-20094

Tobias-Rod Osman Jose

Khan Hafiz Muhammad She 11-cr-20331
Khan Irfan

Khan Izhar

Rehman Ali

Zeb Alam

Khan ‘Amina

Hubbard Gregory 16-cr-80107
Christian Dayne Antani

Jackson Darren Arness

Baptiste Samuel 18-cr-20613

Charges Race
18 USC § 2339A; 1 South Asial US Citizen
18 USC § 23394; 1. South Asiai US Citizen
White (His} Colombian
White US Citizen
18 USC § 2339B; 2 White (His) Peruvian
18 USC § 2339B; 2 White (His} Peruvian?
18 USC § 2339A; 1.South Asia US Citizen
18 USC § 2339A; 1.South Asiai US Citizen
18 USC § 2339A; 1 South Asiai US Citizen
18 USC § 2339A; 1.South Asia Pakistani
18 USC § 2339A; 1 South Asiat Pakistani
18 USC § 2339A; 1. South Asiat Pakistani
18 USC § 23398; 1: Black
18 USC § 2339B; 1: Black
18 USC § 2339B_—— Black

18 USC § 23394; 1. Black US Citizen

Citizenship Religion

Muslim
Muslim

Muslim
Muslim
Muslim
Muslim
Muslim
Muslim

US Citizen? Muslim
US Citizen? Muslim
US Citizen? Muslim

Muslim

Add'l Info

Colombian - AUC related charges
Aiding Hamas

Aiding Al Qaeda

Aiding Al Qaeda

Not extradited
Not extradited
Not extradited
